DETAILED ACTION
Claims 1-14 are pending.
The office acknowledges the following papers:
IDS filed on 9/6/2021.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 12/28/2018.

IDS
The information disclosure statement filed 9/6/2021 and 6/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The Examiner contends that the drawings submitted on 6/25/2021 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 14, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see page 14 last paragraph). The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Bharadwaj et al. (U.S. 2020/0153757).
As per claim 1:
Bharadwaj disclosed a data transmission method for a network on chip, comprising: 
receiving, by a second network node, a first data packet sent by a first network node, wherein the first data packet comprises first identification information and a data packet payload (Bharadwaj: Figures 4-5 elements 122-124, 132, 140-142, 150, and 402-406, paragraphs 15, 17, 20, 27, 30, 57-58, 61, and 65-66)(Router 122 (e.g. first network node) outputs a packet/flit to neighboring router 124 (e.g. second network node) based on a calculated full route to a destination node. The generated packet/flit includes a header 
determining, by the second network node, valid transmission information and second identification information corresponding to the valid transmission information according to the first identification information (Bharadwaj: Figures 4-5 elements 124, 132, 140-142, and 404, paragraphs 15, 17, 20, 27, 30, 57-58, 61, and 66-67)(Intervening routers on the full complete route are configured to determine new routes to the destination node. A change in the full complete route will replace the existing route (i.e. first identification information) in the header with a new complete route (i.e. second identification information) by overwriting the header data. The updated complete route indicates valid transmission information for the packet/flit.); 
determining, by the second network node, a second data packet according to the second identification information and the data packet payload (Bharadwaj: Figures 4-5 elements 124, 132, 140-142, and 406, paragraphs 15, 17, 20, 27, 30, 57-58, 61, and 66-67)(Intervening routers on the full complete route are configured to determine new routes to the destination node. A change in the full complete route will replace the existing route (i.e. first identification information) in the header with a new complete route (i.e. second identification information) by overwriting the header data. The packet/flit is updated with the new route and sent to the next router in the complete route.); and 
sending, by the second network node, the second data packet according to the valid transmission information (Bharadwaj: Figures 4-5 elements 124, 132, 140-142, and 406, paragraphs 15, 17, 20, 27, 30, 57-58, 61, and 66-67)(Intervening routers on the full complete route are configured to determine new routes to the destination node. A change in the full complete route will replace the existing route (i.e. first identification 
As per claim 2:
Bharadwaj disclosed the method of claim 1, wherein a quantity of the valid transmission information is one or more, and the second identification information has a one-to-one correspondence with the valid transmission information (Bharadwaj: Figures 4-5 elements 124, 132, 140-142, and 406, paragraphs 15, 17, 20, 27, 30, 57-58, 61, and 66-67)(Intervening routers on the full complete route are configured to determine new routes to the destination node. A change in the full complete route will replace the existing route (i.e. first identification information) in the header with a new complete route (i.e. second identification information) by overwriting the header data. The packet/flit is updated with the new route and sent to the next router in the complete route. Each routing portion in the complete routing both indicates valid transmission information and second identification information (e.g. which router to send it to).).
As per claim 4:
Bharadwaj disclosed the method of claim 1, wherein the step of determining, by the second network node, the second data packet according to the second identification information and the data packet payload comprises: 
replacing, by the second network node, the first identification information in the first data packet with the second identification information, to obtain the second data packet (Bharadwaj: Figures 4-5 elements 124, 132, 140-142, and 406, paragraphs 15, 
As per claim 7:
Claim 7 essentially recites the same limitations of claim 1. Therefore, claim 7 is rejected for the same reasons as claim 1.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 2. Therefore, claim 8 is rejected for the same reason(s) as claim 2.
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 4. Therefore, claim 10 is rejected for the same reason(s) as claim 4.
As per claim 13:
Claim 13 essentially recites the same limitations of claim 1. Claim 13 additionally recites the following limitations:
a plurality of processing cores (Bharadwaj: Figure 1 elements 106-114, paragraph 24);
a network on chip configured to exchange data between the plurality of processing cores and external data (Bharadwaj: Figure 1 elements 104 and 116-118, paragraph 24).
As per claim 14:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (U.S. 2020/0153757), in view of Official Notice.
As per claim 3:
Bharadwaj disclosed the method of claim 1, wherein the step of determining, by the second network node, the valid transmission information and the second identification information corresponding to the valid transmission information according to the first identification information comprises: 
inquiring, by the second network node, in a preset path routing table according to the first identification information, to determine the valid transmission information and the second identification information corresponding to the valid transmission information, wherein the path routing table is set according to the first identification information and comprises the first identification information, the valid transmission information and the second identification information (Bharadwaj: Figure 5 element 104 and 122-152, paragraphs 59-60)(Routers are configured to store predetermined paths to destinations for use in selecting a route based on desired route properties. Official notice is given that 
As per claim 5:
Bharadwaj disclosed the method of claim 1, wherein after the step of receiving, by the second network node, the first data packet sent by the first network node, the method further comprises:
determining, by the second network node, a storage address of the first data packet according to the first identification information, in response to that there is no valid transmission information (Bharadwaj: Figures 1 and 5 elements 106-120 and 150, paragraphs 14, 17, 24, and 64)(A packet/flit received at a destination node can include memory. Official notice is given that packets sent to memory can be used to store data to the memory at a memory address for the advantage of implementing network storage. Thus, it would have been obvious to one of ordinary skill in the art to implement packets storing data in the cache memory at a memory address of the packet.); and 
storing, by the second network node, the first data packet to the storage address (Bharadwaj: Figures 1 and 5 elements 106-120 and 150, paragraphs 14, 17, 24, and 64)(In view of the above official notice, data is stored in the cache at the memory address within the packet.).
As per claim 6:
Bharadwaj disclosed the method of claim 1, wherein the path routing table is stored in a register of the second network node, or stored in a random access memory (Bharadwaj: Figure 5 element 104 and 122-152, paragraphs 59-60)(Routers are 
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 3. Therefore, claim 9 is rejected for the same reason(s) as claim 3.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 5. Therefore, claim 11 is rejected for the same reason(s) as claim 5.
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 6. Therefore, claim 12 is rejected for the same reason(s) as claim 6.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Zhang et al. (U.S. 2017/0185449), taught sending packets with destination core ID and payload on NOC.
Abts (U.S. 8,306,042), taught preset routing tables.
Swarbrick et al. (U.S. 2020/0026684), taught a configurable NOC.
Khare et al. (U.S. 2017/0171111), taught a NOC with programmable routing table.
Kumar et al. (U.S. 2017/0063610), taught source routing in NOCs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183